 



Exhibit 10.4

NAME:

RESTRICTED STOCK AGREEMENT
BEVERLY ENTERPRISES, INC. 1997 LONG-TERM INCENTIVE PLAN

     This Restricted Stock Agreement (the “Agreement”) is made effective the
         day of          , 2004 between BEVERLY ENTERPRISES, INC., a Delaware
Corporation (the “Company”, which term shall include its wholly-owned
subsidiaries), and          (the “Employee”), a full-time employee of the
Company or a Subsidiary of the Company, under the following terms and
conditions. The Agreement is issued pursuant to Section 8 of the Beverly
Enterprises, Inc., 1997 Long-Term Incentive Plan (as Amended and Restated as of
June 1, 2001) (the “Plan”) as applied by the 2004 Long-Term Incentive Program.
Unless otherwise defined in this Agreement, capitalized terms used herein have
the meanings designated in the Plan.

I
GRANT OF RESTRICTED STOCK

     The Company has, as of          , 2004, (hereinafter referred to as the
“Date of Grant”), granted to Employee a restricted stock award (hereinafter
referred to as the “Restricted Stock”) of          shares of stock in accordance
with the Plan. The per share fair market value of the Restricted Stock on the
Date of Grant was $         .

II
PERIOD OF RESTRICTION

     The Period of Restriction for the Restricted Stock shall be for three years
beginning on the Date of Grant and ending on          , 2007. The Period of
Restriction shall lapse on the third anniversary of the Date of Grant. The Board
of Directors may defer the lapsing of a restriction on the Restricted Stock
until a future date determined by the Board of Directors; provided, however,
that the Board of Directors may not defer the lapsing of a restriction beyond
December 31, 2007. Notwithstanding anything to the contrary above, unless
determined otherwise by the Committee prior to a Change in Control of Beverly
Enterprises, Inc. (“BEI”), all Restrictions shall lapse and the Restricted Stock
shall become immediately vested upon a Change in Control of BEI. The Committee
retains the discretion, however, to make other arrangements (including
assumption, substitution, or cash out of the Restricted Stock) in the event of a
Change in Control of BEI.

III
TERMINATION OF EMPLOYMENT

     If, during the Period of Restriction, the Employee’s employment with the
Company or a Subsidiary is terminated for any reason other than by the
Employee’s death, Disability or Normal Retirement, Employee shall immediately
forfeit to the Company the portion of the Restricted Stock for which any
restriction has not lapsed, the certificate(s) representing the Restricted Stock
shall be cancelled, and the forfeited shares shall be returned to the Plan.

IV
DEATH OF EMPLOYEE

     If the Employee dies while employed by the Company or a Subsidiary, all
restrictions on the Restricted Stock shall lapse and the Restricted Stock shall
become immediately vested.

 



--------------------------------------------------------------------------------



 



V
DISABILITY

     If Employee’s employment with the Company is terminated by reason of
Disability, all restrictions on the Restricted Stock shall lapse and the
Restricted Stock shall become immediately vested.

VI
RETIREMENT

     If Employee’s employment with the Company is terminated by reason of Normal
Retirement (as defined in the Plan), all restrictions on the Restricted Stock
shall lapse and the Restricted Stock shall become immediately vested.

VII
TAXES

     Employee acknowledges that the removal of restrictions making the
Restricted Stock freely transferable by Employee will give rise to a withholding
tax liability unless Employee has made an election under Section 83(b) of the
Code, and previously paid the appropriate income and employment taxes with
respect to the Restricted Stock. The Employee agrees to remit to the Company the
amount of any taxes required to be withheld. The Company reserves the right to
take whatever actions are necessary to satisfy its tax withholding obligations,
including, without limitation, retaining and/or selling the number of your
shares of Restricted Stock necessary to satisfy such withholding obligations.

VIII
THE PLAN

     The Restricted Stock granted pursuant to this Agreement is subject to the
terms and conditions set forth herein as well as the provisions of the Plan. In
the event of a conflict between the terms of the Plan and this Agreement, the
Plan shall control. The Company will provide a copy of the Plan to Employee upon
request.

IX
RESTRICTIONS

     During the Restricted Period, you shall not sell, pledge, assign, transfer,
hypothecate, or otherwise dispose of the Restricted Stock, and the Restricted
Stock shall not be subject to execution, attachment or similar process. Any
attempt during the Restricted Period to sell, pledge, assign, transfer,
hypothecate, or otherwise dispose of Restricted Stock, or to subject Restricted
Stock to execution, attachment or similar process, shall be void ab initio and
may result in the entire Award becoming immediately null and void, in the sole
discretion of the Committee.

     The Committee may, in its sole discretion, impose other restrictions
including, but not limited to, those applicable under any federal or state
statute or common law, rule or regulation, or any rule or regulation of any
securities exchange on which the stock may be listed, or any rule or policy the
Company may from time to time adopt, including but not limited to block trades,
window periods, blackout periods, etc.

X
GOVERNING LAW

     This Agreement shall be governed by, and construed, interpreted and
enforced under, the laws of the State of Delaware, without giving effect to the
principles of conflicts of law.

 



--------------------------------------------------------------------------------



 



XI
ENTIRE AGREEMENT

     This Agreement, including the Plan, constitute the entire agreement between
you and the Company relating to this subject matter. No other prior or
contemporaneous agreements, promises, representations, covenants, warranties, or
any other undertaking whatsoever respecting such matters shall be deemed in any
way to exist or to bind any of the parties. You acknowledge and agree that you
have not executed this Restricted Stock Agreement in reliance on any such other
agreement, promise, representation, covenant, warranty, or undertaking. The
Restricted Stock Agreement may not be orally modified. All modifications must be
agreed to in writing and signed by both parties. The Award will not constitute
or be any evidence of any agreement or understanding, express or implied, on the
part of the Company or its Affiliates or Subsidiaries to employ you for any
specified period of time.

XII
NEW, SUBSTITUTED OR ADDITIONAL SECURITIES

     In the event of any stock dividend, stock split or consolidation or any
like capital adjustment of any of the outstanding securities of the Company, all
new, substituted or additional securities or other property, if any, to which
you become entitled by reason of this Restricted Stock Award shall be subject to
forfeiture to the Company with the same force and effect as is this Restricted
Stock Award immediately prior to such event.

XIII
REGISTRATION

     At the present time, the Company has an effective registration statement on
file with the Securities and Exchange Commission with respect to the shares of
Common Stock subject to this Restricted Stock Award. The Company intends to
maintain this registration but has no obligation to do so. In the event the
registration ceases to be effective, you will not be able to transfer or sell
Shares issued to you pursuant to this Restricted Stock Award unless exemptions
from registration under applicable securities laws are available. Such
exemptions from registration are very limited and might be unavailable. You
hereby agree that any resale of the shares of Common Stock issued pursuant to
this Award shall comply in all respects with requirements of all applicable
securities laws, rules, and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and the respective rules and
regulations promulgated thereunder) and any other law, rule or regulation
applicable thereto, as such laws, rules, and regulations may be amended from
time to time. The Company shall not be obligated to either issue the Shares or
permit the resale of any Shares if such issuance or resale would violate any
such requirements.

     IN WITNESS WHEREOF, the Company has caused this Restricted Stock Agreement
to be duly executed by its officers thereunto duly authorized, and the Employee
has hereunto set his or her hand as of the date first above written.

     
BEVERLY ENTERPRISES, INC.
  EMPLOYEE
 
   
By:                                                          
  By:                                                          

  Name:

  SSN:

 